Exhibit 10.73


COCA-COLA NORTH AMERICA
BEVERAGE MARKETING AGREEMENT
 
SCOPE OF MARKETING AGREEMENT
 
The parties to the Beverage Marketing Agreement (the "Agreement") are Rubio’s
Restaurants, Inc. ("Customer") and Coca-Cola North America FoodService ("CCF"),
a division of The Coca-Cola Company. The Agreement will apply to all outlets
where Fountain Beverages are served that are owned or operated by Customer or
any of its subsidiaries, or has the same ownership group as Customer, including
(a) any outlets that are opened after the Agreement is signed, (b) any outlets
that are co-branded, and (c) any outlets acquired during the Term of the
Agreement, unless those outlets are already governed by an agreement with CCF
and that agreement is validly assigned to Customer as part of the acquisition.
If the acquired outlets are under a pre-existing agreement with a competitive
beverage supplier, the acquired outlets will come under this Agreement after the
competitive agreement is terminated or expires. In addition, this Agreement
shall not apply to any System Outlets (as defined below) located at a special
site (i.e., public transportation facilities, military bases, sports facilities
including race tracks, student unions or other similar buildings on college or
university campuses, or amusement or theme parks) to the extent that the sale of
CCF Beverages is prohibited at such location. The Agreement will not apply to
any outlets outside the fifty United States. All outlets owned or operated by
Customer are referred to as "Corporate Outlets." Outlets owned by authorized
franchisees of Customer ("Franchisees") are referred to as "Franchised Outlets.”
Franchised Outlets and Corporate Outlets are together referred to as “System” or
“System Outlets.” The programs described in this Agreement are the only programs
in which the System Outlets may participate during the Term. Customer agrees to
notify CCF in writing whenever Customer authorizes a new Franchisee.
 
FRANCHISED OUTLETS
 
Customer will (i) designate CCF’s Fountain Beverages as the only Fountain
Beverages approved by Customer for use in any outlets owned by Franchisees
(subject to the “Dr Pepper Exception” set forth in Section 3 of Exhibit “A,”
attached hereto), (ii) mandate CCF as the approved soft drink supplier for
Franchisees; (iii) use its best efforts, subject to applicable law, to cause its
Franchisees to serve in their outlets a brand set consisting only of CCF’s
Fountain Beverages; and (iv) take no action inconsistent with the marketing
programs described in this Agreement. In addition, Customer will not authorize
for sale in the Franchised Outlets any Beverages in bottles, cans or other
packaging that are marketed under a brand name or trademark owned or licensed
for use to PepsiCo, Inc. or any bottle/can Beverages in a category in which CCF
has a product, except that Customer may test Dr Pepper in bottle or can
packaging as part of the bottle/can Beverage test described in Section 3 of
Exhibit “A.”  
 
In consideration of these commitments by Customer, CCF agrees to provide to
Franchisees who participate in CCF’s program ("Participating Franchisees”) the
marketing, equipment and service programs set forth in this Agreement.
Franchisees will be deemed to have elected to participate by complying with the
terms of this Agreement, including the Beverage Availability section. Outlets
owned by Participating Franchisees are referred to as "Participating Franchised
Outlets." The Corporate Outlets and the Participating Franchised Outlets are
collectively referred to as the “Participating System Outlets” or the
“Participating System.”
 
Customer represents and warrants that the terms of its franchisee agreement or
another agreement it has executed with its Franchisees authorize Customer to
collect from suppliers marketing or promotional allowances made available in
connection with the purchase of such suppliers’ products by Franchisees (“the
Authorization”). Customer represents and warrants that the terms of the
Authorization authorize Customer, among other things: (i) to establish those
products and materials to be used in the System; (ii) to require that each
Franchisee sell or offer for sale only those products, foods, Beverages and
other menu items that have been expressly approved by Customer; and (iii) to
designate and approve marketing and advertising programs for the System.
Customer further represents and warrants that all of its Franchisees have
executed such Authorization and that the Authorization is in effect and
enforceable at the time of this Agreement. Should the Authorization terminate as
to one or more Franchisees, or the applicable provisions become unenforceable
during the Term, Customer agrees to provide prompt written notice of same.
Customer agrees that all funding it receives on behalf of the Participating
System will be utilized by Customer for the benefit of the Participating System,
including specifically Participating Franchisees, and to increase the sale of
CCF’s Fountain Beverages throughout the Participating System. Customer agrees to
provide all Participating Franchisees with written notification of the funding
being paid on their behalf and the purpose for which it is used. In addition, if
CCF is providing equipment to Franchised Outlets, Franchisees are required to
sign an equipment lease in a form identical in substance to that set forth in
Exhibit “C”. Customer agrees to defend, indemnify and hold harmless CCF from any
and all claims or other costs and liabilities arising out of the execution of
this Agreement, CCF’s payment of funding to Customer or out of Customer’s
failure to provide required disclosures to Franchisees.
 
1

--------------------------------------------------------------------------------


ENTIRE AGREEMENT
 
This Agreement consists of this Signature Page, Exhibit “A” Program Terms and
Conditions, Exhibit “B” Standard Terms and Conditions, and Exhibit “C” Coca-Cola
Fountain Equipment Lease Agreement. As of the beginning of the Term, this
Agreement will supersede all prior agreements between the parties relating to
the subject matter of this Agreement. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by authorized
representatives of both parties.
 
 
THIS AGREEMENT SHALL NOT BE EFFECTIVE UNTIL SIGNED BY CUSTOMER AND AN AUTHORIZED
REPRESENTATIVE OF CCF.
 
Accepted and agreed to this                day of September,
Accepted and agreed to this 20th day of September,
   
COCA-COLA NORTH AMERICA FOODSERVICE,
a division of The Coca-Cola Company
Rubio’s Restaurants, Inc.
 
 
By:/s/ Daniel M. Manning
(signature)
Daniel M. Manning
Vice President West Region
 
 
 
By:/s/ Daniel Pittard
(signature)
Daniel Pittard
1902 Wright Place, Suite 300
Carlsbad, California 92008
 
ACN: 1315951
   

 
2

--------------------------------------------------------------------------------




EXHIBIT "A"
PROGRAM TERMS AND CONDITIONS
 
1. TERM
 
The Agreement will become effective when signed by both parties. The Term shall
begin as of July 1, 2007 (the “Effective Date”) and will continue for a period
of five (5) years or until the Participating System Outlets have purchased the
Volume Commitment of CCF's Fountain Syrups, whichever occurs last. When used in
the Agreement, the term "Year" means each consecutive twelve-month period during
the Term, beginning with the first day of the Term. The Marketing Agreement
between Customer and CCF dated April 1, 1998, as amended June 1, 2002, (the
“Prior Agreement”) will govern the relationship between the parties until the
beginning of the Term, at which point the Prior Agreement is deemed terminated
by the mutual agreement of the parties.
 
2. VOLUME COMMITMENT
 
Customer agrees that the Participating System will purchase a minimum of ***
gallons of CCF's Fountain Syrups during the Term.
 
3. BEVERAGE AVAILABILITY AND BEVERAGE TESTS
 
Beverage Availability. Customer will serve in each Corporate Outlet, and each
Participating Franchised Outlet will serve, a core brand set of Fountain
Beverages that consists of Coca-Cola(R) classic, diet Coke(R) and Sprite(R), and
the remaining products will be jointly selected by Customer and CCF. Except as
set forth in the two paragraphs of the Beverage Test subsection, all Fountain
Beverages served in the Participating System Outlets will be CCF's brands.
 Customer further recognizes that the sale of competitive Beverages in bottles,
cans or other packaging would diminish the product availability rights given to
CCF, and therefore also agrees not to serve competitive Beverages in bottles,
cans or other packaging in the Participating System Outlets that are marketed
under a brand name or trademark owned or licensed for use to PepsiCo, Inc. or
any bottle/can Beverages in a category in which CCF has a product, except that
 

 
(i)
Customer may test Dr Pepper in bottle or can packaging as part of the bottle/can
Beverage test described in the Beverage Test subsection, and

 

 
(ii)
if Customer desires to serve the national number one or number two bottle/can
Beverage in its category (as determined on a volume basis based on data supplied
by CCF), Customer will be permitted to do so as long as those Beverages are not
a product of PepsiCo, Inc., and provided further that those Beverages are
established to be competitively superior to any CCF Bottle/Can Beverage (as
defined below) in the category following a market test of CCF’s brand with
mutually agreed test parameter. If CCF does not have a bottle/can Beverage in
the category, Customer will be permitted to authorize a non-PepsiCo competitive
bottle/can Beverage in that category, but agrees that at such time as CCF has a
bottle/can Beverages in the category, Customer will perform a market test with
mutually agreed test parameters to determine if the CCF Bottle/Can Beverage is
an acceptable alternative. If, following the test, the CCF Bottle/Can Beverage
is determined to be an acceptable alternative, Customer will de-authorize the
competitive bottle/can Beverage in the category as the contract (if any) for the
competitive bottle/can Beverage is terminated or expires.

 
Beverage Tests. Customer agrees that it will conduct the following Beverage
tests during 2007: (i) mutually agreed upon CCF Specialty Beverages (e.g.,
Minute Maid(R) Lemonade, Minute Maid(R) Limeade and Monin syrups) in a minimum
of *** Participating System Outlets; (ii) mutually agreed upon bottle/can
Beverages marketed under a brand name or trademark owned by or licensed for use
to The Coca-Cola Company (“CCF Bottle/Can Beverages”); Customer may include Dr
Pepper in bottle or can packaging in the test; and (iii) Gold Peak(R) teas in
bag-in-box form (as more fully described below). Such tests will be conducted
according to mutually agreed upon test parameters (including the CCF Beverages
tested, duration of tests (which are currently anticipated to be 8 - 10 weeks in
duration) and test success criteria) that will be established in advance of the
test to determine the success or failure of the tests. In conducting such tests,
Customer agrees that it will provide sales data to CCF at the end of every four
weeks during the test period, which will be used to measure the results of the
test. CCF and Customer will mutually analyze and evaluate the sales data to meet
mutually agreed upon sales criteria and to mutually determine the success of the
tests.


 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
3

--------------------------------------------------------------------------------


If, after the test of CCF’s Bottle/Can Beverages and, if Customer elects, Dr
Pepper in bottle or can packaging, Customer determines based on the test results
that it needs to serve Dr Pepper in Fountain Beverage form in the System Outlets
because CCF does not offer a brand that meets consumer demand for a spicy cherry
Beverage, then Customer may, upon written notice to CCF and at Customer’s cost,
convert one valve per System Outlet to Dr Pepper, provided that the following
conditions are met:
 

 
(i)
Customer acknowledges that under the Prior Agreement, it received an advance of
funding in the amount of  *** at the time Customer converted from Dr Pepper to
CCF brands. If Customer adds Dr Pepper to CCF-owned fountain dispensing
equipment as permitted by this Agreement, then Customer agrees to re-pay to CCF
the portion of that funding that remains unearned at the time that Customer adds
Dr Pepper to any System Outlet (the “Unearned Conversion Funds”). As of the date
of this Agreement, the amount of the Unearned Conversion Funds is *** . The
Unearned Conversion Funds will continue to be earned at a rate of *** cents ***
per gallon of CCF’s Fountain Syrups purchased by the Participating System
Outlets during the Term. The then-existing amount of Unearned Conversion Funds
will be deducted from the next payment of earned funding under the Agreement
after Dr Pepper is added to any System Outlet. However, if prior to converting
to Dr Pepper, Customer introduces and offers Gold Peak(R) tea (including
unsweetened Gold Peak tea) in all System Outlets throughout the remainder of the
Term, then Customer will not be required to re-pay to CCF the Unearned
Conversion Funding; if later in the Term Customer decides that it will not
maintain Gold Peak Tea (including unsweetened Gold Peak Tea) in all System
Outlets, then at the time that Customer removes Gold Peak tea from any System
Outlet, Customer shall pay to CCF the amount of the Unearned Conversion Funding
as of the date that Customer first added Dr Pepper to the System Outlets during
the Term plus interest in the amount of 1% per month accrued from the date that
Customer first added Dr Pepper to the System Outlets; and

 

 
(ii)
Customer will be charged a Fair Share lease charge and service charge (as
described below) as of the date Customer adds Dr Pepper to CCF-owned fountain
dispensing equipment as permitted by this Agreement.

 
MARKETING PROGRAM
 
In consideration of the Beverage Availability rights granted to CCF above, the
marketing programs outlined below will be provided to assist Customer in
maximizing the sale of CCF’s Fountain Beverages in the Participating System
Outlets. Customer agrees that CCF will have the right to audit compliance with
the performance criteria outlined herein at all reasonable times and places.
 
Gold Peak(R) Teas Conversion Fund.
 
Customer agrees to test Gold Peak teas for a period of *** months in a mutually
agreed upon number of Participating System Outlets during 2007 when the tea
tower equipment is available for installation. Customer further agrees to roll
out Gold Peak teas (including unsweetened Gold Peak tea) to all System Outlets
within ninety (90) days of the completion of the test. CCF will provide Customer
with a one-time fund of *** to offset the costs of the test and the conversion
to Gold Peak teas, which costs include but are not limited to that which is
necessary to prepare the facilities for installation of the tea towers (for
example, adding additional electrical outlets, drilling holes in the counter
tops for line placement, and any other miscellaneous installation costs not
traditionally covered by CCF).  Funding is provided in return for Customer's
commitment to serve Gold Peak teas in the Participating System Outlets
throughout the Term. Funding will be paid to Customer on behalf of
the Participating System after the Agreement is signed by both parties. The test
of Gold Peak teas must include unsweetened Gold Peak tea. The test criteria will
be mutually agreed upon by the parties. Upon completion of the test, if the
mutually agreed upon test criteria is not met for unsweetened Gold Peak tea,
then the Customer has the option of maintaining its current tea Beverages, but
agrees to keep CCF’s tea towers installed in all Participating System Outlets
and agrees to serve CCF’s tea Beverages to complement Customer’s current tea
Beverages. CCF’s tea towers will be used to dispense only CCF’s tea Beverages.


 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 
4

--------------------------------------------------------------------------------


Reinvestment Funding
 
Customer acknowledges and agrees that CCF, in its sole discretion, may raise
prices for its Fountain Syrups during the Term. For calendar year 2007, and in
any subsequent calendar year during the Term in which the Weighted Average Net
Price to Customer’s for CCF’s Fountain Syrup is increased by more than ***% over
its then-current level, CCF will make available funding equal to the weighted
average per gallon price increase in excess of  ***% (the “Reinvestment
Funding”) for mutually agreed upon marketing activities. For purposes of this
section, the Weighted Average Net Price will be determined based on the
Participating System Outlets’ actual purchases of CCF’s Fountain Syrups over the
twelve-month period preceding the price increases. The Reinvestment Funding
provided under this provision will be cumulative from the time of increase and
the period following any other increase through the end of the Term. Funding for
calendar year 2007 is estimated to be *** and will be paid to Customer when this
Agreement is signed by both parties and will be reconciled at the end of 2007.
Beginning with calendar year 2008, funding, if any, will be paid quarterly in
arrears, following the quarter in which it is earned.
 
Marketing Support Funds 
 
Through calendar year 2007, the amount of available funding is calculated at the
rate of *** for each gallon of CCF's Fountain Syrups the Participating System
Outlets purchase. Beginning January 1, 2008, the base rate will initially be ***
for each gallon of CCF's Fountain Syrups the Participating System Outlets
purchase. However, beginning January 1, 2008, and for each subsequent calendar
year during the Term, if the Participating System’s volume of CCF Fountain
Syrups in a calendar year is *** gallons or more, CCF will increase the rate of
the Marketing Support Funds as shown below, to encourage and reward the growth
of CCF Fountain Beverage volume.


Annual
Volume
Milestone
Incremental Amount
Added to Marketing
Support Funds
Total Rate of Marketing
Support Funds Paid
on All Gallons
     
***
***
***
***
***
***
***
***
***
***
***
***

 
To qualify for funding, Customer and each Participating System Outlet must
comply *** the following performance criteria:
 
· Prominently display approved renditions of CCF’s brands, trademarks and/or
logos on all menu boards to include laminated, printed and online menus.
 
· Implement and maintain a co-branded Fountain Beverage cup set consisting of
medium and large sizes*.


 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 
* Customer has determined that consumers prefer a 32 ounce and a 22 ounce cup
set.
5

--------------------------------------------------------------------------------


In addition, to qualify for funding, Customer and each Participating System
Outlet agree to comply with *** remaining performance criteria listed below:
 
· Implement and maintain a “to-go” program featuring CCF Fountain Beverages
and/or CCF Bottle/Can Beverages.
 
· Include approved renditions of CCF’s brands, trademarks and/or logos on
merchandising materials.
 
· Execute a CCF Fountain Beverage trademark-identified meal combination program.
 
· Execute annually a minimum of one (1) mutually agreed upon crew incentive
training program.
 
· Implement and display a permanent refill program featuring CCF’s Fountain
Beverages.
 
· Perform those additional Fountain Beverage marketing activities the parties
mutually agree upon.
 
Based on CCF’s estimate of the Participating System’s volume for the calendar
year, CCF will pay estimated funding on a quarterly basis, after the end of each
quarter. Actual funding earned will be reconciled at the end of each calendar
year. If CCF has paid more Marketing Support Funds than the Participating System
has earned, CCF will deduct the excess from other funding earned under this
Agreement or will invoice Customer for the amount owed, which invoice will be
due within 30 days of its receipt. If CCF has paid less Marketing Support Funds
than the Participating System has earned, CCF will pay the additional amount
earned within 30 days after the reconciliation is complete. Funding will be paid
to Customer on behalf of the Participating System. Excess lease charges, service
costs, and fair share charges, if any, will be deducted from earned funding.
 
Promotional Support Fund  
 
Funding is earned at the rate of *** each Year of the Agreement. To qualify for
this fund Customer and each Participating Franchisee must comply with all of the
following performance criteria:
 
· Implement in each Participating System Outlet one mutually agreed upon
Beverage merchandising activity per Year
 
· Perform those additional Fountain Beverage promotional activities that the
parties mutually agree upon.
 
Funding will be paid to Customer on behalf of the Participating System annually,
by March 1 of each Year (i.e., the payment for Year One will be made by March 1,
2008). Funding will be earned annually, on a pro rata monthly basis over the 12
months of each Year. Excess lease charges, service costs, and fair share
charges, if any, will be deducted from earned funding.
 
 
National Chain Account Price
 
CCF agrees that during the Term, Customer and each Participating Franchisee will
have the right to purchase Fountain Syrups from CCF at CCF’s then-current
published chain account prices, which prices are subject to change from time to
time.
 
5. EQUIPMENT PROGRAM
 
Where permitted by law, CCF will lease without charge during the Term, the CCF
approved dispensing equipment (including water filtration equipment and annual
water filter cartridges) reasonably necessary to enable the Participating System
Outlet to dispense a quality Fountain Beverage and tea Beverage. No ice makers
will be provided. In any state where a lease without charge is not permitted or
Customer or a Participating Franchisee elects to lease additional dispensing
equipment, such equipment will be leased at an annual lease rate calculated by
multiplying the total installed cost of the additional equipment by the
then-current lease factor. The lease factor currently in effect for equipment is
*** . Should the standard lease factor change during the Term, any equipment
installed after the change goes into effect will be subject to the new lease
factor. Lease charges will be deducted from earned funding. Charges in excess of
earned funding will be invoiced. All equipment provided by CCF will at all times
remain the property of CCF and is subject to the terms and conditions of CCF's
standard lease agreement (the “Lease”). The Lease terms are attached as Exhibit
“C” and are a part of the Agreement, except as specifically changed by the
Program Terms and Conditions or Standard Terms and Conditions.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 

6

--------------------------------------------------------------------------------


 
6. SERVICE PROGRAM
 
CCF will provide at no charge regular mechanical repair reasonably needed for
Fountain Beverage dispensing equipment. Replacement parts associated with these
service calls that are valued at no more than $ *** will also be provided
without charge. Any removal, remodel, relocation or reinstallation of dispensing
equipment, flavor changes, summerize/winterize, line changes, or service
necessitated by damage or adjustments to the equipment resulting from misuse,
abuse, failure to follow operating instructions, service by unauthorized
personnel, unnecessary calls (equipment was not plugged in, CO2 or Fountain
Syrup container was empty), or calls that are not the result of mechanical
failure (collectively “Special Service Calls”), are not considered regular
service and will not be provided free of charge. Charges for Special Service
Calls will be charged at CCF's then current rate and will be deducted from
earned funding. Charges will include labor, travel time, parts, and
administrative costs. Charges in excess of earned funding will be invoiced.
 
7.
FAIR SHARE 

 
If Customer or a Participating Franchisee desires to use equipment provided by
CCF to dispense one competitive Fountain Beverage brand in the Participating
System Outlets on only one valve per outlet as permitted by this Agreement, an
additional annual fair share lease charge of *** per valve for each dispenser
will be incurred. Equipment provided by CCF may not be used to dispense any
competitive cola product, more than one competitive Fountain Beverage brand, or
any brand of PepsiCo, Inc. If service is provided to a Participating System
Outlet that serves a competitive Fountain Beverage as permitted by this
Agreement, an annual fair share service charge of *** per valve per
Participating System Outlet will be incurred. Fair share charges will be
deducted from earned funding.
 
8. PRIOR AGREEMENT 
 
Customer acknowledges that under the Prior Agreement it received two advances of
Business Development Funding, one in the amount of $ *** and the other in the
amount of $ *** . The unearned portion of the $ *** advance as of the date of
this Agreement is $ *** , and it will be deemed earned over the Term of this
Agreement at a rate of *** per gallon of CCF’s Fountain Syrups purchased by the
Participating System Outlets, and the unearned portion of the $ *** advance as
of the date of this Agreement is $ *** , and it will be deemed earned over the
Term of this Agreement at a rate of *** per gallon of CCF’s Fountain Syrups
purchased by the Participating System Outlets, by virtue of performance under
the Agreement.


 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
7

--------------------------------------------------------------------------------




EXHIBIT "B"
STANDARD TERMS AND CONDITIONS
 
1. BEVERAGE DEFINITION
 
The term "Beverage" means all soft drinks and other non-alcoholic beverages.
"Fountain Beverages" are those Beverages that are dispensed from post-mix,
pre-mix or frozen beverage dispensers, bubblers, or similar equipment. Coffee or
tea that is fresh-brewed on the premises is not considered a Fountain Beverage.
The term "Fountain Syrup" means the Fountain Beverage syrup used to prepare
Fountain Beverages, but does not include other forms of concentrate, such as
frozen concentrates used to prepare juices. Unless otherwise mutually agreed in
writing, the programs set forth in this Agreement do not apply to Fountain
Syrups for the BreakMate(R) dispenser or to Fountain Syrups used to prepare
frozen Beverages, and purchases of such syrups shall not count toward the Volume
Commitment.
 
2. TERMINATION AND DAMAGES
 
Once both parties sign the Agreement, it may be terminated before the scheduled
expiration date only in the following circumstances: (i) Either party may
terminate the Agreement if the other party fails to comply with a material term
or condition of the Agreement and does not remedy the failure within ninety (90)
days after receiving written notice (the "Cure Period"); or (ii) CCF may
terminate the Agreement if there is a transfer or closing of a substantial
number of the Participating System Outlets or a transfer of a substantial
portion of the assets of Customer that is not in the ordinary course of
business.
 
Upon expiration or termination, Customer must return any dispensing equipment
owned by CCF, facilitate the return by Franchisees of any equipment owned by
CCF, and the marketing program will no longer be made available. In addition, if
any piece of equipment is removed from an outlet prior to 100 months from the
installation date for that piece of equipment, Customer will pay CCF the actual
cost of removal of the Equipment, as well as the unamortized portion of the
costs of (i) installation, (ii) non-serialized parts (e.g., pumps, racks and
regulators) and other ancillary equipment, (iii) remanufacturing, and (iv)
standard shipping and handling charges. Upon termination, Customer must also pay
the following amounts: (i) All unearned prepaid funding including the unearned
portion of the Gold Peak Teas Conversion Fund, Marketing Support Funds,
Promotional Support Funds, Business Development Funding, and Unearned Conversion
Funds; and (ii) Interest at the rate of *** per month, or such lesser percentage
as required by law, accrued from the date funds were paid through the date of
repayment.
 
The parties acknowledge that in addition to the liquidated damages outlined
above, either party may pursue other remedies or damages if the other party
breaches the terms of the Agreement. The prevailing party shall be entitled to
all costs and expenses incurred to collect the amounts due including without
limitation reasonable attorneys’ fees. Nothing herein shall be construed as a
waiver of any right of CCF to prove consequential damages as a result of a
breach by Customer including, but not limited to, lost profits, and other
damages allowable.
 
3. GOVERNING LAW/ DISPUTE RESOLUTION
 
This Agreement shall at all times be governed by the laws of the State of
Georgia. Should there be a dispute between CCF and Customer relating in any way
to the Agreement, the breach of the Agreement, or the business relationship of
the parties, the parties agree that they will make a good faith effort to settle
the dispute in an amicable manner. If the parties are unable to settle the
dispute through direct discussions, at that time they will attempt to settle the
dispute by mediation administered by the American Arbitration Association (the
"AAA"). If the parties do not agree to pursue mediation or if that procedure is
unsuccessful, the dispute will be resolved by binding arbitration administered
by AAA in accordance with its Commercial Arbitration Rules using a single
arbitrator, at a location selected by AAA based on the convenience of the
parties and the location of potential witnesses. The arbitrator shall have the
authority to award specific performance and any other appropriate remedies
including interim injunctive relief to maintain the status quo pending the
conclusion of arbitration. The prevailing party shall also be entitled to
recover its reasonable attorneys’ fees and other costs and expenses of
litigation. A judgment on the award of the arbitrator may be entered in any
court with jurisdiction.
 
4. TRANSFERS AND ASSIGNMENTS
 
If there is a transfer or closing of a substantial number of the Corporate
Outlets, or a transfer of a substantial portion of the assets of Customer that
is not in the ordinary course of business, and CCF does not elect to terminate
the Agreement under the "Termination" section above, Customer shall cause the
acquiring, surviving or newly created business to assume all of Customer's
obligations under the Agreement with regard to the acquired assets or business.
The Agreement shall not be otherwise assignable without the express written
consent of CCF. Nothing contained herein shall be construed as a waiver of CCF’s
termination rights pursuant to this Agreement.


If any System Outlet is transferred or closed, Customer shall pay CCF actual
cost of removal of the equipment, as well as the unamortized portion of the cost
of (i) installation, (ii) non-serialized parts (e.g., pumps, racks and
regulators) and other ancillary equipment, (iii) remanufacturing, and (iv)
standard shipping and handling charges for equipment in such outlet installed
less than 100 months prior to the transfer or closure, unless Customer causes
the new owner or operator at the location to assume the lease of the equipment
on terms acceptable to CCF in its reasonable discretion.
 
5. TRADEMARKS
 
Neither Customer nor CCF shall make use of any of the other party's trademarks
or logos without the prior written consent of that party, and all use of the
other party's trademarks shall inure to the benefit of trademark owner. For
purposes of this Agreement, CCF's trademarks include trademarks owned, licensed
to or controlled by an entity in which The Coca-Cola Company has a fifty percent
(50%) or more ownership interest.
 
6. CONFIDENTIALITY
 
Neither party shall disclose to any third party without the prior written
consent of the other party, any information concerning this Agreement or the
transactions contemplated hereby, except for disclosure (1) to any attorneys,
accountants and consultants involved in assisting with the negotiation and
closing of the contemplated transactions, or (2) to affiliates of CCF including
its Bottlers, or (3) to Franchisees, or (4) as required by law. A party that
makes a permitted disclosure must obtain assurances from the party to whom
disclosure is made that such party will keep confidential the information
disclosed.
 
7. OFFSET
 
If Customer or Participating Franchisees default on any obligation to CCF under
this or any other agreement, in addition to any other remedies it may have, CCF
may use funds due Customer or Participating Franchisees to offset amounts due to
CCF under this or any other agreement.
 
8. FORCE MAJEURE
 
Either party is excused from performance under this Agreement if such
nonperformance results from any act of God, strikes, war, terrorism, riots, acts
of governmental authorities, shortage of raw materials or any other cause
outside the reasonable control of the nonperforming party.
 
9. WAIVER
 
The failure of either party to seek redress for the breach of, or to insist upon
the strict performance of any term, clause or provision of the Agreement, shall
not constitute a waiver, unless the waiver is in writing and signed by the party
waiving performance.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 
8

--------------------------------------------------------------------------------

 
 
10. WARRANTIES
 
Customer and CCF each represent and warrant that they have the unrestricted
right to enter into this Agreement and to make the commitments contained in this
Agreement. In addition, each party represents that the person whose signature
appears on the Agreement has the right to execute this Agreement on behalf of
the party indicated. Customer represents and warrants that it complies and will
seek the compliance of Franchisees with all applicable laws and regulations and
all appropriate practices with respect to food safety including the storing,
preparation and serving of food and potability of water. Furthermore, Customer
acknowledges and agrees to comply and seek the compliance of Franchisees with
all equipment manufacturers’ specifications and product dispensing and
preparation instructions and specifications. Finally, Customer agrees to comply
and seek the compliance of Franchisees with CCF’s Quality Beverage standards.
 
11. CONSTRUCTION/ SEVERABILITY
 
This Agreement and any accompanying documents constitute negotiated agreements
between the parties, and the fact that one party or his or its counsel, or the
other, shall have drafted this Agreement, any document or particular provision
hereof shall not be considered in the construction or interpretation of this
Agreement, the documents or any provision hereof. If any term or provision of
this Agreement is found to be void or contrary to law, such term or provision
will be deemed severable, but only to the extent necessary to bring this
Agreement within the requirements of law, from the other terms and provisions
hereof, and the remainder of this Agreement will be given effect as if the
parties had not included the severed term herein.
 
9

--------------------------------------------------------------------------------




EXHIBIT "C"
COCA-COLA FOUNTAIN EQUIPMENT LEASE AGREEMENT
 
1. LEASE AGREEMENT AND TERM. The Coca-Cola Company, through its Coca-Cola North
America division, ("Company") hereby leases to the account identified on the
attached Beverage Marketing Agreement ("Lessee") all fountain beverage
dispensing equipment provided to Lessee (the "Equipment"), subject to the terms
and conditions set forth in this Lease Agreement. Unless otherwise agreed in
writing, the Equipment shall also include, where applicable, all permanent
merchandising, menu boards, refrigeration units, ice makers and water filtration
equipment installed by Company on Lessee's premises. Each piece of Equipment is
leased commencing on its installation date (the “Commencement Date”). Lessee may
request the removal of any Equipment upon thirty (30) days prior written notice
to Company. Removal of Equipment will not affect the term of any other agreement
between the parties, such as the Beverage Marketing Agreement. If this Lease is
terminated with respect to any piece of Equipment for any reason prior to 100
months from the Commencement Date for that piece of Equipment, Lessee will pay
Company the actual cost of removal of that Equipment, as well as the unamortized
portion of the costs of (i) installation, (ii) non-serialized parts (e.g.,
pumps, racks and regulators) and other ancillary equipment, (iii)
remanufacturing, and (iv) standard shipping and handling charges. The terms of
this Lease will continue in effect with respect to each piece of Equipment until
the Equipment has been removed from Lessee's premises and will survive the
expiration or termination of the Beverage Marketing Agreement.
 
2. RENT FOR THE EQUIPMENT. All equipment leased to Lessee will be leased at an
annual rate calculated by multiplying the total installed cost of equipment by
the then-current lease factor, plus all applicable sales and use taxes, if any,
as rent for the Equipment. Rent will be due monthly. At Company's discretion,
Company may utilize funds due Lessee to offset amounts due Company under this
Agreement. If Lessee fails to pay, within 10 days of its due date, rent or any
other amount required by this Lease to be paid to Company, Lessee shall pay to
Company a late charge equal to *** per month of such overdue payment, or such
lesser amount that Company is entitled to receive under any applicable law.
 
3. TITLE TO THE EQUIPMENT. Title to the Equipment is, and will at all times
remain, vested in Company. Lessee will have no right, title, or interest in or
to the Equipment, except the right to quiet use of the Equipment in the ordinary
course of its business as provided in this Lease. Lessee shall execute such
title documents, financing statements, fixture filings, certificates and such
other instruments and documents as Company shall reasonably request to ensure to
Company's satisfaction the protection of Company's title to the Equipment and
Company's interests and benefits under this Lease. Lessee shall not transfer,
pledge, lease, sell, hypothecate, mortgage, assign or in any other way encumber
or dispose of any of the Equipment. THE PARTIES AGREE, AND LESSEE WARRANTS, THAT
THE EQUIPMENT IS, AND WILL AT ALL TIMES REMAIN, PERSONAL PROPERTY OF COMPANY
NOTWITHSTANDING THAT THE EQUIPMENT OR ANY PART THEREOF MAY NOW BE, OR HEREAFTER
BECOME, IN ANY MANNER AFFIXED OR ATTACHED TO, OR EMBEDDED IN, OR PERMANENTLY
RESTING UPON, REAL PROPERTY OR IMPROVEMENTS ON REAL PROPERTY. Lessee may perform
ordinary maintenance and repairs to the Equipment as required by this Lease, but
shall not make any alterations, additions, or improvements to the Equipment
without the prior written consent of Company. All parts added to the Equipment
through alterations, repairs, additions or improvements will constitute
accessions to, and will be considered an item of the Equipment and title to such
will immediately vest in Company. Lessee agrees that Company may transfer or
assign all or any part of Company's right, title and interest in or to any
Equipment (in whole or in part) and this Lease, and any amounts due or to become
due, to any third party ("Assignee") for any reason. Upon receipt of written
notice from Company of such assignment, Lessee shall perform all its obligations
with respect to any such Equipment for the benefit of the applicable Assignee,
and, if so directed, shall pay all amounts due or to become due hereunder
directly to the applicable Assignee or to any other party designated by such
Assignee.
 
4. USE OF EQUIPMENT. Lessee acknowledges that the rent does not fully compensate
Company for its expenses concerning its research and development efforts
designed to improve fountain equipment or in providing the Equipment to Lessee,
and that Company provides the Equipment to Lessee for the purpose of dispensing
Company products. Therefore, Lessee agrees that if the Equipment is a fountain
beverage dispenser, then the Equipment will be used for the purpose of
dispensing fountain beverage products of Company, such as Coca-Cola(R) classic
(or Coke(R)), diet Coke(R) and Sprite(R), with the understanding that, if the
dispenser has four  (4) or more valves, one (1) valve may be used at Lessee's
option for dispensing one (1) non-Company, non-cola fountain beverage product;
provided, that no product of PepsiCo, Inc. or of an affiliate thereof may be
dispensed. Lessee further agrees not to dispense any product whose pungency
could affect normal operation of the Equipment. In accordance with Company's
Fair Share Policy, Company will have the right to additional rent if any valve
is used for a non-Company beverage (including water), at a rate of not less than
$45 per dispenser per year. If the Equipment is a pump for bag-in-box or similar
container, such pump may be used only to dispense Company products. If the
Equipment is other than a fountain beverage dispenser or a pump, then it will be
used only in a location where fountain beverage products of Company are served
and where no fountain beverage products of PepsiCo, Inc. or an affiliate of
PepsiCo, Inc. are served. This Section 4 shall not apply within the State of
Wisconsin.
 
5. INSPECTION AND NOTIFICATION. Company shall have the right during Lessee's
regular business hours to inspect the Equipment at Lessee's premises or wherever
the Equipment may be located and to review all records that relate to the
Equipment. Lessee shall promptly notify Company of all details arising out of
any change in location of the Equipment, any alleged encumbrances thereon or any
accident allegedly resulting from the use or operation thereof.
 
6. WARRANTY DISCLAIMER: LESSEE ACKNOWLEDGES THAT COMPANY IS NOT A MANUFACTURER
OF THE EQUIPMENT AND THAT COMPANY HAS MADE NO REPRESENTATIONS OF ANY NATURE
WHATSOEVER PERTAINING TO THE EQUIPMENT OR ITS PERFORMANCE, WHETHER EXPRESS OR
IMPLIED, INCLUDING (WITHOUT LIMITATION) ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR ANY OTHER WARRANTIES
RELATING TO THE DESIGN, CONDITION, QUALITY, CAPACITY, MATERIAL OR WORKMANSHIP OF
THE EQUIPMENT OR ITS PERFORMANCE, OR ANY WARRANTY AGAINST INTERFERENCE OR
INFRINGEMENT, OR ANY WARRANTY WITH RESPECT TO PATENT RIGHTS, IF ANY, PERTAINING
TO THE EQUIPMENT. COMPANY SHALL NOT BE RESPONSIBLE FOR ANY LOSS OF PROFITS, ANY
DIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES, OR DAMAGES OF ANY NATURE WHATSOEVER,
RESULTING FROM THE DELIVERY, INSTALLATION, MAINTENANCE, OPERATIONS, SERVICE OR
USE OF ANY EQUIPMENT OR OTHERWISE.
 
7. TAXES. Lessee shall pay all assessments, license fees, taxes (including
sales, use, excise, personal property, ad valorem, stamp, documentary and other
taxes) and all other governmental charges, fees, fines or penalties whatsoever,
whether payable
 
by Company or Lessee, on or relating to the Equipment or the use, registration,
rental, shipment, transportation, delivery, or operation thereof, and on or
relating to this Lease.
 
8. MAINTENANCE AND REPAIRS. If Lessee elects to use one valve to dispense one
(1) non-Company beverage pursuant to Section 4, Company may charge for its costs
of servicing such valve in accordance with Company's Fair Share Policy at a rate
of not less than $25 per outlet per year. Lessee shall, at its expense, keep the
Equipment in good condition, repair, and working order. Lessee shall pay all
costs incurred in connection with the shipment, use, operation, ownership, or
possession of the Equipment during the term of this Lease. Lessee's sole
recourse against Company with respect to service provided by Company or its
agents to the Equipment is that Company will correct any defective workmanship
at no additional charge to Lessee, provided that Company is given prompt
notification of any defective workmanship. Company shall not be otherwise liable
for negligent acts or omissions committed in regard to maintenance or repair of
the Equipment and assumes no responsibility for incidental, consequential or
special damages occasioned by such negligent acts or omissions.
 
9. RISK OF LOSS. All risk of loss, including damage, theft or destruction, to
each item of Equipment will be borne by Lessee. No such loss, damage, theft or
destruction of Equipment, in whole or in part, will impair the obligations of
Lessee under this Lease, all of which will continue in full force and effect.
 
10. INDEMNITY. Lessee shall indemnify Company and Company's officers, agents,
employees, directors, shareholders, affiliates, successors, and assigns
(hereinafter the "Indemnified Parties") against, and hold Indemnified Parties
wholly harmless from, any and all claims, actions, suits, proceedings, demands,
damages, and liabilities of whatever nature, and all costs and expenses,
including without limitation Indemnified Parties’ reasonable attorneys' fees and
expenses, relating to or in any way arising out of (a) the ordering, delivery,
rejection, installation, purchase, leasing, maintenance, possession, use,
operation, control or disposition of the Equipment or any portion thereof;
(b) any act or omission of Lessee, including but not limited to any loss or
damage to or sustained by Company arising out of Lessee's failure to comply with
all the terms and conditions of this Lease; (c) any claims for liability in tort
with respect to the Equipment, excepting only to the degree such claims are the
result of Company's negligent or willful acts. The provisions of this Section 10
will survive termination and expiration of this Lease.
 
11. DEFAULT. The occurrence of any of the following will constitute a "Default"
by Lessee: (a) nonpayment by Lessee when due of any amount due and payable under
this Lease; (b) failure of Lessee to comply with any provision of this Lease,
and failure of Lessee to remedy, cure, or remove such failure within ten (10)
days after receipt of written notice thereof from Company; (c) any statement,
representation, or warranty of Lessee to Company, at any time, that is untrue as
of the date made; (d) Lessee's becoming insolvent or unable to pay its debts as
they mature, or Lessee making an assignment for the benefit of creditors, or any
proceeding, whether voluntary or involuntary, being instituted by or against
Lessee alleging that Lessee is insolvent or unable to pay its debts as they
mature; (e) appointment of a receiver, liquidator, trustee, custodian or other
similar official for any of the Equipment or for any property in which Lessee
has an interest; (f) seizure of any of the Equipment; (g) default by Lessee
under the terms of any note, document, agreement or instrument evidencing an
obligation of Lessee to Company or to any affiliate of Company, whether now
existing or hereafter arising; (h) Lessee taking any action with respect to the
liquidation, dissolution, winding up or otherwise discontinuing the conduct of
its business; (i) Lessee transferring all or substantially all of its assets to
a third party; or (j) the transfer, conveyance, assignment or pledge of a
controlling interest or ownership of Lessee to a third party without Company's
prior written consent.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
 
10

--------------------------------------------------------------------------------

 
 
12. OPTION TO ACCELERATE AT WILL. If at any time Company in good faith believes
that the prospect for Lessee's payment or other performance under this Lease is
impaired, Company may demand immediate payment of all rents due and scheduled to
come due during the remainder of the Lease term. All future rent accelerated
under this or any other provision of this Agreement will be discounted to
present value, which will be computed at a discount rate of  ***  percent.
Failure of Lessee to make full payment within thirty (30) days of its receipt of
the demand for accelerated rent will constitute a "Default" by Lessee as defined
in Section 11.
 
13. REMEDIES. Upon the occurrence of any Default or at any time thereafter,
Company may terminate this Lease as to any or all items of Equipment, may enter
Lessee's premises and retake possession of the Equipment at Lessee's expense,
and will have all other remedies at law or in equity for breach of the Lease.
Lessee acknowledges that in the event of a breach of Sections 4 or 5 or a
failure or refusal of Lessee to relinquish possession of the Equipment in breach
of this section following termination or Default, Company's damages would be
difficult or impossible to ascertain, and Lessee therefore agrees that Company
will have the right to an injunction in any court of competent jurisdiction
restraining said breach and granting Company the right to immediate possession
of the Equipment.
 
14. LIQUIDATED DAMAGES. If Lessee acts in violation of the prohibitions
described in Section 3 of this Agreement, or is unable or unwilling to return
the Equipment to Company in good working order, normal usage wear and tear
excepted, at the expiration or termination of the Lease, Lessee shall pay as
liquidated damages the total of: (i) the amount of past-due lease payments,
discounted accelerated future lease payments, and the value of Company's
residual interest in the Equipment, plus (ii) all tax indemnities associated
with the Equipment to which Company would have been entitled if Lessee had fully
performed this Lease, plus (iii) costs, interest, and attorneys' fees incurred
by Company due to Lessee's violation of Section 3 or its failure to return the
Equipment to Company, minus (iv) any proceeds or offset from the release or sale
of the Equipment by Company.
 
15. OTHER TERMS. Customer represents and warrants that it complies with all
applicable laws and regulations and all appropriate practices with respect to
food safety including the storing, preparation and serving of food. Furthermore,
Customer acknowledges and agrees to comply with all equipment manufactures
specifications and product dispensing and preparation instructions and
specifications. No failure by Company to exercise and no delay in exercising any
of Company's rights hereunder will operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or of any other rights. This Lease constitutes the entire
agreement of the parties and supersedes all prior oral and written agreements
between the parties governing the subject matter of this Lease; provided,
however, that if Company and Lessee have entered into a Marketing Agreement into
which this Lease is incorporated, to the extent that any of the terms in this
Lease conflict with the terms set forth in the Marketing Agreement, the terms of
the Marketing Agreement will control. No agreement will be effective to amend
this Lease unless such agreement is in writing and signed by the party to be
charged thereby. Any notices permitted or required by this Lease will be in
writing and mailed by certified mail or hand delivered, addressed to the
respective addresses of the parties. All claims, actions or suits arising out of
the Lease shall be litigated in courts in either the State of Georgia or in the
state of Lessee’s principal place of business. Each party hereby consents to the
jurisdiction of any local, state or federal court located within the State of
Georgia and/or the state of Lessee’s principal place of business, and designates
the Secretary of State of the State as its agent for service of process. THIS
LEASE WILL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA. Time is of the
essence to each and all of the provisions of this Lease.
 
*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.
11

--------------------------------------------------------------------------------

